UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1615


KENNETH WASHINGTON,

                Plaintiff - Appellant,

          v.

LATRICE VOLTZ, DSS Social Worker,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:16-cv-00132-RJC-DSC)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit     Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    Washington      seeks    to    appeal   the   district        court’s

order dismissing without prejudice his civil action related to

the custody of his minor son.           We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties     are    accorded   30        days   after   the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

March 29, 2016.        The notice of appeal was filed on May 27, 2016.

Because Washington failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal    contentions      are    adequately     presented       in   the

materials     before    this   court    and    argument     would    not     aid   the

decisional process.

                                                                            DISMISSED




                                         2